Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of specie I, claims 16-18 and 21-27, in the reply filed on 05/12/2022, is acknowledged. Claims 28-37 are withdrawn from consideration.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 are objected to because of the following informalities: claims 22-23 deal with texture on interior surface, whereas claim 1 deals with texture on exterior surface (line 5). Texture on interior surface and texture on exterior surface are two different matters. As such, claim 22 does not further narrow the scope of base claim 1. Appropriate correction is required.

Claims 16-18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 2: the side wall lacks antecedent basis; and line 5: the term “the exterior surface” lacks antecedent basis.
The Examiner proposes to amend claim 16 and cite the lamp assembly including a glass tube body which includes an interior surface, an exterior surface and a sidewall. The Examiner also proposes to amend claim 16 so as to clarify the exterior surface of the sidewall being etched.
Claim 26: line 2: the term “the surface of the sidewall” lacks clear antecedent basis. The Examiner assumes that the term “the surface” at line 2 refers to the exterior surface for the texture.
Claim 27, line 1: the term “a texture of the sidewall” renders the claim vague since it remains unclear since claim 1 (line 1) already cites a texture of a surface of the sidewall.
	Dependent claims 17, 18 and 21-26 are necessarily rejected since they depend upon rejected base claim.

Claims 16-18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: etching exterior surface of the glass tube body. In absence of the etching of the exterior surface of the glass tube body, the texture of the exterior surface of the glass tube body cannot be increased.
Claim 16, from the context of first paragraph, it implies that etching occurs on an interior surface of the glass tube body. However, from the context of the last paragraph, it implies that etching occurs on an exterior surface of the glass tube body to increase texture of the exterior surface. As a result, it remains unclear as to which surface (interior or exterior) of the glass tube body is being etched for texture.
	Dependent claims 17, 18 and 21-27 are necessarily rejected since they depend upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Rioux et al (USPgPub 2019/0101250).
	As to claims 16 and 17, Rioux et al disclose applicant’s claimed method of lamp assembly (Figs. 1-6), the lamp assembly including a soda lime silicate glass tube body (100; abstract) which includes an exterior surface (S1), an interior surface (S2) and a sidewall enclosing a hollow interior, a circuit board (203) and light emitting diode (201) positioned within the hollow interior.
	Rioux et al further disclose the external surface of the lamp tube being textured/etched (Fig. 3, para 0046) to increase 
light diffusivity of the glass tube body.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux et al, as applied to claim 16.
As to claims 18, 21 and 24, although Rioux et al do not disclose the glass tube etched by hexafluorosilicic acid or a wet chemical agent, as claimed by applicant, such wet etching process is known in the art for texturing the glass tube body. 
	In light of this, it would have been obvious to one of ordinary skill in the art to provide Rioux et al’s lamp assembly including the texture by any suitable known wet etching method for texturing the glass tube body.
	As to claim 26, providing a low refractive index coating is well known to those skilled in the art for refracting the light in a desired manner.
	In light of this, it would have been obvious to one of ordinary skill in the art to provide Rioux et al’s lamp assembly including the low refractive index coating for refracting the light in a desired manner.
	As to claims 25 and 27, although Rioux et al do not disclose a first roughness of the exterior surface or a scallop, as claimed by applicant, such claimed feature are considered within the level of the artisan and therefore would have been obvious to one of ordinary skill in the art.

Claims 22 and 23 are allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed method of lamp assembly of claim 22, which includes all limitations of base claim 18, wherein the lamp further includes texture chemically etched on an interior surface of the glass tube body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879